
	
		I
		112th CONGRESS
		1st Session
		H. R. 586
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Grijalva (for
			 himself, Mr. Pastor of Arizona,
			 Mr. Flake,
			 Mr. Franks of Arizona,
			 Mr. Gosar,
			 Mr. Quayle, and
			 Mr. Schweikert) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the United States courthouse under
		  construction at 98 West First Street, Yuma, Arizona, as the John M. Roll
		  United States Courthouse.
	
	
		1.John M. Roll United States
			 Courthouse
			(a)DesignationThe United States courthouse under
			 construction, as of the date of enactment of this Act, at 98 West First Street,
			 Yuma, Arizona, shall be known and designated as the John M. Roll United
			 States Courthouse.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the United States courthouse referred to in subsection (a)
			 shall be deemed to be a reference to the John M. Roll United States
			 Courthouse.
			
